DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 and 12-15 are pending in the Amendment filed 06/04/2021, and claim 14 remains withdrawn. 
The rejections of record are maintained, but have been modified to meet new limitations in claims 1 and 15. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 06/04/2021, with respect to claims 1 and 15 have been considered but are not persuasive.
Applicant argues Koshi fails to teach amended claim 1 and 15:
“In contrast, as disclosed in paragraphs [0056] to [0058] and illustrated FIG. 2 Koshi (a copy of which is reproduced below for convenience to the Examiner), a pressure adjustment process S40 is performed such that an atmosphere in process chamber 201 is substituted with an inert gas and a pressure in the process chamber 201 is thus returned to normal pressure while a pressure adjustor 242 is blocked. After the pressure adjustment process S40 is completed, a first cleaning process is performed such that a cleaning gas is supplied to an exhaust pipe 231b, which is connected to an downstream end of the pressure adjuster 242, and an inside of the exhaust pipe 231b or a vacuum exhaust apparatus 246 is cleaned.
“That is, Koshi merely discloses that the pressure adjuster 242 is blocked while the first cleaning is performed. Koshi is silent with regard to sealing a lower end opening of a manifold 209 disposed below a reaction tube 203.
“By contrast, the features of claim 1 perform "the act of cleaning the interior of the exhaust part" not only "in a state in which an exhaust valve (which is asserted as being comparable with the pressure 
In response, this argument is not persuasive because although Koshi does not explicitly disclose the process chamber is sealed during the cleaning of an interior of the exhaust part, such a teaching is implicit to the First Cleaning Process step. Here, Koshi discloses the First Cleaning Process is performed after the pressure adjustment process S40 is completed [para. 0056], during which the process chamber is sealed [para. 0052]. In contrast, Koshi discloses the Second Cleaning Process [para. 0057] is performed after the substrate unloading process S50 is completed [para. 0057].  Thus, during the First Cleaning Process, which cleans the interior the exhaust part, the seal cap 219 must remain in the sealing position because the Substrate Unloading Process S50 (i.e., seal cap 219 moved downward) is not performed [para. 0056].
For the foregoing reason, the rejections of record are maintained, but have been modified to meet new limitations in claims 1 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koshi et al. (US 20130164943 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 

processing a substrate in a process vessel 202 by supplying a processing gas to the substrate [para. 0050, “first process gas”, “second process gas”] and exhausting the processing gas from an exhaust part 231b including an exhaust pipe 231a/231b/231c [para. 0050] and a pump 246 [para. 0035, “vacuum pump”];
cleaning an interior of the exhaust part 231b by supplying a first cleaning gas from a supply port 310e installed in the exhaust pipe 231a/231b/231c directly into the exhaust pipe 231a/231b/231c [para. 0056, “First Cleaning Process”]; and
cleaning an interior of the process vessel 203/204/205 by supplying a second cleaning gas into the process vessel 202 [para. 0057, “Second Cleaning Process”],
wherein a frequency of performing the act of cleaning the interior of the exhaust part 231b [para. 0056, “performed after the substrate processing process is performed…e.g., four times or less”] is set higher than a frequency of performing the act of cleaning the interior of the process vessel [para. 0057, “after the substrate processing process is performed a predetermined number of times”; Fig. 5, “e.g., five times”], and
wherein the act of cleaning the interior of the exhaust part 231b is performed in a state in which an exhaust valve 242, which is installed in the exhaust pipe 231b at an upstream side of a portion of the exhaust pipe 231b where the supply port 310e is installed [Fig. 2, para. 0028] and configured to open or close the exhaust pipe 231b [para. 0028, para. 0052; para. 0089], is fully closed to prevent the first cleaning gas from being supplied into the process vessel from the supply port 310e [para. 0052, Pressure Adjustment Process S40:“pressure adjustor 242 is blocked”; para. 0056, “After the pressure adjustment process described above is completed, a cleaning gas is supplied to the exhaust pipe 231b”; para. 0089, “close a main valve of the exhaust unit”].

Koshi further discloses the second cleaning process, for cleaning an interior of the process vessel 203/204/205, is performed after the substrate processing process is performed “a predetermined number of times” [para. 0057]. Koshi provides an example in Fig. 5, where the “predetermined number of times” is “e.g., five times”. 
Thus, Koshi anticipates the claimed limitation of “wherein a frequency of performing the act of cleaning the interior of the exhaust part is set higher than a frequency of performing the act of cleaning the interior of the process vessel”, in the example provided where the first cleaning process (i.e., cleaning the interior of the exhaust part) is performed every four substrates processes or less, and where the second cleaning process (i.e., cleaning the interior of the process vessel) is performed every five substrates processes [Fig. 5]. 
As to amended claim 1, Koshi discloses:
wherein the act of cleaning the interior of the exhaust part is performed in a state in which an opening configured to take in and out the substrate in the process vessel [para. 0053] is not opened but sealed [para. 0052, “Pressure Adjustment Process S40”; para. 0056, “After the pressure adjustment process described above is completed”].
Here, Koshi discloses the First Cleaning Process is performed after the pressure adjustment process S40 is completed [para. 0056], during which the process chamber is sealed [para. 0052]. In contrast, Koshi discloses the Second Cleaning Process [para. 0057] is performed after the substrate unloading process S50 is completed [para. 0057].  Thus, during the First Cleaning Process, which cleans the interior the exhaust part, the seal cap 219 must remain in the sealing position because the Substrate Unloading Process S50 (i.e., seal cap 219 moved downward) is not performed [para. 0056].
2.  Koshi discloses the method of Claim 1, further comprising replacing the pump [para. 0068-0070],

Here, Koshi teaches a vacuum exhaust apparatus 246, which includes a vacuum pump [para. 0028], may be prevented from being unexpectedly stopped [para. 0068], and that the lifetime of the vacuum exhaust apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since Koshi teaches that each element of the system has a typical lifespan [para. 0070], it is implied that each element will eventually be replaced, as necessary. Further, Fig. 5 further shows a recursive cleaning process, which does not include replacing a pump. Saito therefore inherently teaches performing the cleaning at a higher frequency than replacing the pump. 
3.   Koshi discloses the method of Claim 1, further comprising replacing the exhaust pipe [para. 0068-0070],
wherein a frequency of performing the act of replacing the exhaust pipe is set lower than the frequency of performing the act of cleaning the interior of the process vessel [Fig. 5, para. 0056; para. 0068-0070].
Here, Koshi teaches the lifespans of the substrate processing apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since Koshi teaches that each element of the system has a typical lifespan [para. 0070], it is implied that each element will eventually be replaced, as necessary. Further, Fig. 5 further shows a recursive cleaning process, which does not include replacing an exhaust pipe. Saito therefore inherently teaches performing the cleaning at a higher frequency than replacing the exhaust pipe.  
5. Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the exhaust part is performed each time the act of processing the substrate is performed once [para. 0056; Fig. 5, “four times or less”[Wingdings font/0xE0]”first cleaning process”], and
the act of cleaning the interior of the process vessel is performed each time the act of processing the substrate is performed multiple times [Fig. 5, “five times”[Wingdings font/0xE0] “second cleaning process”].

9. Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the process vessel is performed after the act of processing substrate is completed and after the processed substrate is unloaded from interior the process vessel [para. 0053, para. 0055]. 
Here, Koshi discloses the first cleaning process is performed after a pressure adjustment process is completed [para. 0056], and the described pressure adjustment process requires that the seal cap 219 closes the lower end of the manifold 209 in order to achieve an atmosphere of inert gas [para. 0052-53]. 
13. Koshi discloses the method of Claim 1, wherein in the act of processing the substrate, a film containing at least silicon and oxygen is formed on the substrate [para. 0025, “second process gas”].
15. Koshi discloses a non-transitory computer-readable recording medium storing a program that causes a substrate processing apparatus to perform a process by a computer [para. 0008; para. 0040-44], the process comprising:
processing a substrate in a process vessel 202 by supplying a processing gas to the substrate [para. 0050, “first process gas”, “second process gas”] and exhausting the processing gas from an exhaust part 231b including an exhaust pipe 231a/231b/231c [para. 0050] and a pump 246 [para. 0035, “vacuum pump”];
cleaning an interior of the exhaust part 231b by supplying a first cleaning gas from a supply port 310e installed in the exhaust pipe 231a/231b/231c directly into the exhaust pipe 231a/231b/231c [para. 0056, “First Cleaning Process”]; and
cleaning an interior of the process vessel 203/204/205 by supplying a second cleaning gas into the process vessel 202 [para. 0057, “Second Cleaning Process”],
wherein a frequency of performing the act of cleaning the interior of the exhaust part 231b [para. 0056, “performed after the substrate processing process is performed…e.g., four times or less”] is set higher than a frequency of performing the act of cleaning the interior of the process vessel [para. 0057, 
wherein the act of cleaning the interior of the exhaust part 231b is performed in a state in which an exhaust valve 242, which is installed in the exhaust pipe 231b at an upstream side of a portion of the exhaust pipe 231b where the supply port 310e is installed [Fig. 2, para. 0028] and configured to open or close the exhaust pipe 231b [para. 0028, para. 0052; para. 0089], is fully closed to prevent the first cleaning gas from being supplied into the process vessel from the supply port 310e [para. 0052, Pressure Adjustment Process S40:“pressure adjustor 242 is blocked”; para. 0056, “After the pressure adjustment process described above is completed, a cleaning gas is supplied to the exhaust pipe 231b”; para. 0089, “close a main valve of the exhaust unit”].
Koshi discloses the first cleaning process, for cleaning an interior of exhaust part 231b of the exhaust pipe 231a/231b/231c, is performed after the substrate processing process is performed, “e.g., four times or less or six to nine times” [para. 0056; Fig. 5].
Koshi further discloses the second cleaning process, for cleaning an interior of the process vessel 203/204/205, is performed after the substrate processing process is performed “a predetermined number of times” [para. 0057]. Koshi provides an example in Fig. 5, where the “predetermined number of times” is “e.g., five times”. 
Thus, Koshi anticipates the claimed limitation of “wherein a frequency of performing the act of cleaning the interior of the exhaust part is set higher than a frequency of performing the act of cleaning the interior of the process vessel”, in the example provided where the first cleaning process (i.e., cleaning the interior of the exhaust part) is performed every four substrates processes or less, and where the second cleaning process (i.e., cleaning the interior of the process vessel) is performed every five substrates processes [Fig. 5]. 
As to amended claim 15, Koshi discloses:
wherein the act of cleaning the interior of the exhaust part is performed in a state in which an opening configured to take in and out the substrate in the process vessel [para. 0053] is not opened but 
Here, Koshi discloses the First Cleaning Process is performed after the pressure adjustment process S40 is completed [para. 0056], during which the process chamber is sealed [para. 0052]. In contrast, Koshi discloses the Second Cleaning Process [para. 0057] is performed after the substrate unloading process S50 is completed [para. 0057].  Thus, during the First Cleaning Process, which cleans the interior the exhaust part, the seal cap 219 must remain in the sealing position because the Substrate Unloading Process S50 (i.e., seal cap 219 moved downward) is not performed [para. 0056].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 20130164943 A1), as applied to claims 1-3, 5, 6, 9, 13, and 15 above. 
4. Koshi discloses the method of Claim 1, further comprising replacing the pump and replacing the exhaust pipe [para. 0068-0070],
wherein a frequency of performing the act of replacing the exhaust pipe is set equal to or lower than a frequency of performing the act of replacing the pump [Fig. 5, para. 0056; para. 0068-0070].
Here, Koshi teaches the lifespans of the substrate processing apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since Koshi teaches that each element of the system has a typical lifespan [para. 0070], it is implied that each element will eventually be replaced, as necessary. Koshi is further particularly concerned with the lifetime of the vacuum exhaust apparatus, including vacuum pump [para. 0056; para. 0068].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of replacing the apparatus elements as needed, of Koshi, to include replacing the pump at a higher frequency or equal frequency to the replacing the exhaust pipe because one of ordinary skill in the art would recognize that when the cleaning operation fails to provide an operational state, the necessary components would require replacement, with expected results, and at a frequency dictated by the particulars of the process employed. 

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 20130164943 A1), as applied to claims 1-3, 5, 6, 9, 13, and 15 above, and further in view of Saito et al. (US 20020073923 A1).
7. Koshi discloses the method of Claim 1, but fails to explicitly disclose:
wherein the act of cleaning the interior of the exhaust part is performed in a state in which the substrate is accommodated within the process vessel.
Koshi teaches removing the substrates from the process vessel before performing the cleaning processes [para. 0053, 0055], and therefore fails to teach the above italicized limitation.
However, Saito discloses a method of cleaning a heat treatment apparatus [Abstract], comprising:
A semiconductor water is contained in a reaction tube, and the reaction tube is exhausted through an exhaust pipe while supplying ammonia and dichlorosilane into the reaction tube. A silicon nitride film is deposited on an object to be heat-treated by a reaction of ammonia and dichlorosilane. Subsequently, TEOS is supplied into the reaction tube, while the reaction tube is exhausted through the exhaust pipe. A silicon oxide film is deposited on the object by resolving the TEOS. A semiconductor wafer on which a laminated layer of the silicon nitride film and the silicon oxide film is formed is unloaded from the reaction tube. Then, reactive products attached into the exhaust pipe and the reaction tube are removed, by conducting fluoride hydrogen thereinto, thereby cleaning the pipes. The top end of the exhaust pipe is split into two vents, either one of which is used for discharging exhaust gas for forming films and the other one of which is used for discharging HF gas for cleaning the pipes.[Abstract]. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning the exhaust pipe after removing the substrates from the process vessel, of Koshi, to include the method of cleaning the exhaust pipe before removing the substrates from the process vessel, of Saito, because it is an effective alternative to cleaning the exhaust pipe after removing the substrates, as taught by Saito [Abstract; claim 17], with the expected result of improved throughput. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
8. Modified Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the exhaust part is performed after the act of processing the substrate is completed [Fig. 5, para. 0053, 0055] and before the processed substrate is unloaded from the interior of the process vessel [Saito, claim 17].
12. Koshi discloses the method of Claim 1, wherein the first cleaning gas includes a hydrogen fluoride gas and the second cleaning gas includes a fluorine gas, a chlorine fluoride gas, a nitrogen fluoride gas [para. 0034], or a hydrogen fluoride gas.
Koshi discloses the cleaning gas for both the first and second cleaning processes may be nitrogen trifluoride, chlorine trifluoride, or fluorine gas [para. 0034]. The cleaning gases remove byproducts such 
Koshi therefore fails to teach the first cleaning gas includes a hydrogen fluoride gas and the second cleaning gas includes…a hydrogen fluoride gas. 
However, Saito discloses a method of cleaning a heat treatment apparatus [Abstract], comprising:
A semiconductor water is contained in a reaction tube, and the reaction tube is exhausted through an exhaust pipe while supplying ammonia and dichlorosilane into the reaction tube. A silicon nitride film is deposited on an object to be heat-treated by a reaction of ammonia and dichlorosilane. Subsequently, TEOS is supplied into the reaction tube, while the reaction tube is exhausted through the exhaust pipe. A silicon oxide film is deposited on the object by resolving the TEOS. A semiconductor wafer on which a laminated layer of the silicon nitride film and the silicon oxide film is formed is unloaded from the reaction tube. Then, reactive products attached into the exhaust pipe and the reaction tube are removed, by conducting fluoride hydrogen thereinto, thereby cleaning the pipes. The top end of the exhaust pipe is split into two vents, either one of which is used for discharging exhaust gas for forming films and the other one of which is used for discharging HF gas for cleaning the pipes.[Abstract]. 
[0167] By the fluoride hydrogen supplied to the inlets 64a to 64c, the silicon nitride Si.sub.3N.sub.4 and the silicon oxide SiO.sub.2 which attaches to the inner wall of the reaction tube 11, or the hydrocarbon C.sub.xH.sub.y attached to the lower portion of the manifold 17, bent portion of the pipe 63a or the inside of the hot disk trap TRP1, is separated (i.e., such portion is cleaned) therefrom, and exhausted from the second vent 72 selected by the valve 69 via the vacuum pump VP. [para. 0167]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first cleaning gas, of the silicon nitride film forming process Koshi [para. 0083], to include the cleaning gas, hydrogen fluoride, of Saito, in order to remove by-products formed by a silicon nitride film forming process, as taught by Saito [Abstract, para. 0167]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER REMAVEGE/
Examiner, Art Unit 1713                                                                                                                                                                                           

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713